DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are presented for examination.
Claims 4-6 are objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 8 recites, line 4, the limitation “…the target angle…” The Examiner suggests inserting “preset” after “the”. Appropriate correction is required. 
         
        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toru et al. (JP2017008719A: hereinafter “Toru”) in view of Kazuo et al. (JP111973A: hereinafter “Kazuo”).

         Consider claim 1:
                  Toru teaches a work machine (Figs. 1-11 elements 2, 100, a hydraulic excavator) that performs work by operating an arm (Figs. 1-11 element 7) after moving a work tool to a work start position (e.g., “…working machine having a movable arm, a bucket swingably attached to the tip of the arm, a calculation unit that generates and updates a design surface that indicates a target shape to be excavated…An excavation restriction control unit for executing excavation restriction control for automatically adjusting the blade edge position of the bucket with respect to a design surface indicating a target shape to be excavated…”), the work machine comprising: a work device (Figs. 1-11 elements 2, 100, a hydraulic excavator) that includes a boom (Figs. 1-11 element 6), the arm (Figs. 1-11 element 7), and the work tool (Figs. 1-11 element 8, a bucket); a plurality of hydraulic actuators that drive the work device (Figs. 1-11 elements 10-12, the hydraulic cylinders); an operation device that instructs the work device to operate in accordance with an operator's operation (Figs. 1-11 element 25, “…The work machine control system 200 includes an operating device 25…”); and a control device (Figs. 1-11 element 26, “…The work machine control system 200 includes an operating device 25, a work machine controller 26…”) that includes an actuator control section for controlling at least one of the hydraulic actuators (Figs. 1-11 elements 10-12, the hydraulic cylinders) under predetermined conditions at a time of operation of the operation device is operated (Figs. 1-11 element 200, “…The work machine control system 200 includes an operating device 25, a work machine controller 26, a proportional control valve 27, a display controller 28, and a display unit 29…”), wherein the control device further includes an operation determination section that determines, based on an operation performed on the operation device, whether the work device is engaged in a work preparation operation (e.g., the positions P1, P2, and P3) for moving the work tool to the work start position (e.g., “…the first state P1 in which the bucket blade edge 8a is separated from the design surface S and the second state P2 in which the bucket blade edge 8a approaches the design surface S. This is the work up to the third state P3. As shown in FIG. 3 and FIG. 4, in the first state P1 and the second state P2, the operator turns the work implement 2 in the turning direction X ′ by turning the turning body 3 in the turning direction X, 6 is lowered. On the other hand, in the third state P3, the operator lowers the boom 6 and aligns the bucket blade edge 8a without turning the swing body 3...”).
                     Toru further teaches and when the operation determination section determines that the work device is engaged in the work preparation operation at the time of operation of the operation device, the actuator control section executes machine control to control a target hydraulic actuator (e.g., “…the excavation restriction control unit 265 outputs the output to the proportional control valve 27 without correction to the proportional control valve 27 as it is, thereby driving the work implement 2 in accordance with the operation intended by the operator...”) such that an angle of the work tool with respect to a target surface indicative of a target shape of a work target (e.g., moving the blade tip 8a, design surface S of a slope U) for the work device, the target hydraulic actuator being one of the hydraulic actuators and related to the work tool (See Toru, e.g., “…the slope U is formed by excavating the slope T by moving the bucket cutting edge 8a of the bucket 8 along the design surface S. The design surface S indicates the target shape (that is, slope U) of the object to be excavated (that is, the slope T)…” of Abstract, ¶ [0019]-¶ [0054], and Figs. 1-11 elements 2-200). However, Toru does not explicitly teach performing the control so that “coincides with a preset target angle.”
(See Kazuo, e.g., “…driving the bucket, and these boom cylinder 7, arm cylinder 8, and bucket cylinder 9 are in the cab 2a…A boom angle sensor 10 is provided near a connection between the upper swing body 2 and the boom 3 and detects a relative angle between the upper swing body 2 and the boom 3…The arm angle sensor 11 and the bucket cylinder stroke sensor 12 constitute a front sensor 13 for obtaining the attitude of the front 6…The angle θ in FIG. 1 is the inclination angle of the front attachment controlled by the present embodiment, that is, the bucket angle formed by the predetermined reference plane L of the bucket 5 with respect to the horizontal line H.…” Abstract, ¶ [0023]-¶ [0024], and Figs. 1-2 elements 1-21).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of Toru by adding the above features, as taught by Kazuo, so as to enhance the experience of  operating the excavator or work machines. 

          Consider claim 2:
                  The combination of Toru, Kazuo teaches everything claimed as implemented in the rejection of claim 1. In addition, Toru teaches wherein the actuator control section executes the machine control when the work device is determined by the operation determination section to be engaged in the work preparation operation at the time of operation of the operation device and a distance between the target surface and the work tool is equal to or smaller than a predetermined value (e.g., when it is determined that the bucket is in the third state P3, whether or not the distance d between the bucket blade tip 8a and the design plane S has exceeded an excavation restriction line C and issuing a command to perform excavation restriction control, of Abstract, ¶ [0042]-¶ [0043], ¶ [0050], and Figs. 1-11 elements 2-200). 

         Consider claim 3:
                  The combination of Toru, Kazuo teaches everything claimed as implemented in the rejection of claim 1. In addition, Toru teaches wherein when a pivot speed of the arm is equal to or lower than a predetermined value or a component of a speed vector of the arm or of the work tool, the component being vertical to the target surface, is oriented toward the target surface, the operation determination section determines that the work device is engaged in the work preparation operation (e.g., when it is determined that the bucket is in the third state P3, the excavation restriction control unit 265 holds the relative speed Q1 of the bucket blade tip 8a relative to the design plane S to a restriction speed V and automatically adjusts the position of the bucket blade tip 8a relative to the design plane S. The relative speed Q1 can be said to have a speed, and the component, of the velocity vector of the work tool, perpendicular to the target plane can be said to point towards the target plane. Alternatively, since the relative speed Q1 of the bucket blade tip 8a relative to the design plane S is held to a restriction speed V, of Abstract, ¶ [0042]-¶ [0043], ¶ [0050], and Figs. 1-11 elements 2-200). 

Consider claim 7:
                  The combination of Toru, Kazuo teaches everything claimed as implemented in the rejection of claim 1. In addition, Toru teaches a control selection device that selectively enables or disables (e.g., turning On/OFF) the machine control to be provided by the actuator control section (Figs. 1-11 element 200, “…The work machine control system 200 includes an operating device 25, a work machine controller 26, a proportional control valve 27, a display controller 28, and a display unit 29…”). 

       Consider claim 8:
                  The combination of Toru, Kazuo teaches everything claimed as implemented in the rejection of claim 1. In addition, Toru teaches wherein the actuator control section executes the machine control such that the angle of the work tool with respect to the target surface (See Toru, e.g., “…the slope U is formed by excavating the slope T by moving the bucket cutting edge 8a of the bucket 8 along the design surface S. The design surface S indicates the target shape (that is, slope U) of the object to be excavated (that is, the slope T)…” of Abstract, ¶ [0019]-¶ [0054], and Figs. 1-11 elements 2-200). Kazuo teaches performing the control so that “coincides with the target angle at a desired position referenced to the target surface” (See Kazuo, e.g., “…driving the bucket, and these boom cylinder 7, arm cylinder 8, and bucket cylinder 9 are in the cab 2a…A boom angle sensor 10 is provided near a connection between the upper swing body 2 and the boom 3 and detects a relative angle between the upper swing body 2 and the boom 3…The arm angle sensor 11 and the bucket cylinder stroke sensor 12 constitute a front sensor 13 for obtaining the attitude of the front 6…The angle θ in FIG. 1 is the inclination angle of the front attachment controlled by the present embodiment, that is, the bucket angle formed by the predetermined reference plane L of the bucket 5 with respect to the horizontal line H.…” Abstract, ¶ [0023]-¶ [0024], and Figs. 1-2 elements 1-21).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of Toru by adding the above features, as taught by Kazuo, so as to enhance the experience of  operating the excavator or work machines. 

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Prior art on record fails to teach or suggest the claimed subject matter in in singularity or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           CAILLIERET et al. (US Pub. No.: 2017/0356157 A1) teaches “A control method includes the steps of: providing an excavator including: several movable members configured to move parts of the excavator, one actuating set comprising several 

       STOCKHAUS et al. (US Pub. No.: 2016/0145832 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BABAR SARWAR/Primary Examiner, Art Unit 3667